Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups I, II, III , as set forth in the Office action mailed on 6/15/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/16/2020 is partially withdrawn.  Claims 11, 13-15, directed to a computer readable medium, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6-10, directed to a fresh air machine with a heat exchanger, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ka-Lo Yeh on 5/25/2021.
The application has been amended as follows: 
 	Claims 6-10 have been canceled;
 	Claims 1, 5, 11, 15 have been amended as follows:
 	1. 	(Currently Amended) A method for controlling a fresh air machine of an air-conditioner when a fault occurs, the method comprises: 
the fault occurs in a return air temperature sensor of the fresh air machine during normal operation of the fresh air machine, wherein the determining whether the fault occurs in the return air temperature sensor of the fresh air machine during normal operation of the fresh air machine comprises: 
detecting a return air temperature of the fresh air machine based on a first preset detection cycle when the fresh air machine operates normally; 

determining whether a difference between the maximum return air temperature and the minimum return air temperature is greater than or equal to a first preset temperature deviation value; 
determining that the fault occurs in the return air temperature sensor of the fresh air machine during normal operation of the fresh air machine when the difference between the maximum return air temperature and the minimum return air temperature is greater than or equal to the first preset temperature deviation value;
in accordance with a determination that the fault occurs in the return air temperature sensor:
issuing a fault alarm message of the return air temperature sensor 
closing an internal valve corresponding to the fresh air machine to stop a refrigerant circulation and keeping a fan motor operating; 
determining whether a fault occurs in a delivery air temperature sensor of the fresh air machine; 
in accordance with a determination that the fault does not occur in the delivery air temperature sensor:
 	 		obtaining a delivery air temperature of the fresh air machine; and 
again using the obtained delivery air temperature as a new return air temperature, and wherein controlling the fresh air machine to operate again comprises opening the internal valve corresponding to the fresh air machine.
5. 	(Currently Amended) The method according to claim 1, further comprising: 
after controlling the fresh air machine to operate again by using the obtained delivery air temperature as a new return air temperature, 
11.  	(Currently Amended) A non-transitory computer-readable storage medium having stored therein computer programs that, when executed by a processor, perform a method 115332-5098-US5Response to Final Office Actionfor controlling a fresh air machine of an air-conditioner when a fault occurs, the method further including: 
the fault occurs in a return air temperature sensor of the fresh air machine during normal operation of the fresh air machine, wherein the determining whether the fault occurs in the return air temperature sensor of the fresh air machine during normal operation of the fresh air machine comprises: 
detecting a return air temperature of the fresh air machine based on a first preset detection cycle when the fresh air machine operates normally; 

determining whether a difference between the maximum return air temperature and the minimum return air temperature is greater than or equal to a first preset temperature deviation value; 
determining that the fault occurs in the return air temperature sensor of the fresh air machine during normal operation of the fresh air machine when the difference between the maximum return air temperature and the minimum return air temperature is greater than or equal to the first preset temperature deviation value; 
in accordance with a determination that the fault occurs in the return air temperature sensor: 
 	issuing a fault alarm message of the return air temperature sensor 
 		closing an internal valve corresponding to the fresh air machine to stop a refrigerant circulation and keeping a fan motor operating; and 
 		determining whether a fault occurs in a delivery air temperature sensor of the fresh air machine; 
 	in accordance with a determination that the fault does not occur in the delivery air temperature sensor: 
 	obtaining a delivery air temperature of the fresh air machine; and  
again using the obtained delivery air temperature as a new return air temperature, and wherein controlling the fresh air machine to operate again comprises opening the internal valve corresponding to the fresh air machine.
15.  	(Currently Amended) The non-transitory computer-readable storage medium according to claim 11, wherein the method further comprises: after controlling the fresh air machine to operate again by using the obtained delivery air temperature as a new return air temperature, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762